Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 02/25/2022 has been entered. Claim 8 and 16 are cancelled. Claims 1-7 and 9-15 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 5-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ro et al. (US 20160117141 A1 hereinafter Ro) in view of Kevin Arrows -Appuals "Fix_ Cast to Device not working" hereinafter Arrows (02/11/2020 ) and Hwang et al. (US 20200359217 A1 hereinafter Hwang)

claim 1, Ro teaches a data transmission method, adapted to an electronic apparatus comprising a screen, the data transmission method comprising: [Fig. 1 illustrates external terminal with a screen ¶139]
displaying an image frame through the screen; [Fig. 3a illustrates webpage image on a screen ¶142 "webpage screen is being output from a display unit"]
displaying a selection marquee on the image frame through the screen, wherein the selection marquee is configured for selecting a partial image frame from the image frame; [Fig. 3a illustrates marquee (copy region 301)  on a partial image on the screen 251 ¶142 "portion of a web page screen desired to be copied as a copy region 301"]
displaying connection information within the selection marquee through the screen and recognizing feature information of data to be transmitted from the partial image frame selected by the selection marquee; [Fig. 3(b) displays devices to connect to within marquee (copy region) and region recognizes content and metadata ¶144-146 and ¶160 ", when a reference time has elapsed with the fingers used to select the copy region 301 fixed, a list 302 of electronic devices which can receive data included in the copy region 301 is overlapped with the copy region 30"]
establishing a connection with another electronic apparatus according to the connection information; and [connects with watch based on region  ¶154-155 ¶53 "For instance, the watch type terminal 100 and the external terminal 200 may communicate with each other through a blue-tooth communication or a Wi-Fi communication"]
sending the data to be transmitted to the another electronic apparatus via the connection according to the feature information.[data is transmitted to watch ¶29, ¶146]
Ro does not specifically teach displaying connection information comprising a connection address or pairing information within the selection marquee through the screen in 
However, Arrows teaches displaying connection information comprising a connection address or pairing information within the selection marquee through the screen in response to another electronic apparatus is placed close to the screen according to a prompt location prompted by the selection marquee; [displays pairing information (connection status) from a menu spawning within a windows selection box when selecting files for nearby devices Page 1 Fig. 1]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data sharing process by Ro by incorporating the displaying connection information comprising a connection address or pairing information within the selection marquee through the screen in response to another electronic apparatus is placed close to the screen according to a prompt location prompted by the selection marquee disclosed by Arrows because both techniques address the same field of graphical selection interfaces and by incorporating Arrows into Ro enhances users sharing ability with easy sharing of content to devices (See Page 1 ¶1)
Ro and Arrows do not specifically teach establishing a connection with the another electronic apparatus in response to a connection request from the another electronic apparatus after the another electronic apparatus obtains the connection information displayed within the selection marquee by capturing an image through an image capturing device;
However, Hwang teaches establishing a connection with the another electronic apparatus in response to a connection request from the another electronic apparatus after the another electronic apparatus obtains the connection information displayed within the selection marquee 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data sharing process by Ro and Arrows by incorporating the establishing a connection with the another electronic apparatus in response to a connection request from the another electronic apparatus after the another electronic apparatus obtains the connection information displayed within the selection marquee by capturing an image through an image capturing device disclosed by Hwang because all techniques address the same field of graphical selection interfaces and by incorporating Hwang into Ro and Arrows provides a more intuitive and simple ways for establishing a connection [Hwang ¶4-6]   

As to dependent claim 2 the rejection of claim 1 is incorporated. Ro, Arrows and Hwang further teach moving the selection marquee on the image frame from a first location to a second location in response to a dragging operation applied to the selection marquee. [Ro Fig. 5a-b illustrate a dragging operation with copy region changes (moves) ¶180 "when a user drags so that a gap between the two fingers becomes large or small, both a size of the copy region and content included in the copy region are changed."]

As to dependent claim 5 the rejection of claim 1 is incorporated. Ro, Arrows and Hwang further teach wherein the image frame comprises a desktop, an application window, or a 

As to independent claim 9, Ro teaches an electronic apparatus, comprising: [external terminal 200 ¶142]
a screen, displaying an image frame; 
[Fig. 3a illustrates webpage image on a display unit ¶142 "webpage screen is being output from a display unit"]
a connection device; [near field module ¶53]
 a storage device, storing a plurality of modules; and [storage ¶288]
a processor, coupled to the screen, the connection device, and the storage device, configured for: [controller ¶11] 
displaying a selection marquee on the image frame through the screen, wherein the selection marquee is configured for selecting a partial image frame from the image frame; [Fig. 3a illustrates marquee (copy region 301)  on a partial image on the screen 251 ¶142 "portion of a web page screen desired to be copied as a copy region 301"]
displaying connection information within the selection marquee through the screen and recognizing feature information of data to be transmitted from the partial image frame selected by the selection marquee; [Fig. 3(b) displays devices to connect to within marquee (copy region) and region recognizes content ¶144-145 and ¶160 ", when a reference time has elapsed with the fingers used to select the copy region 301 fixed, a list 302 of electronic devices which can receive data included in the copy region 301 is overlapped with the copy region 30"]

sending the data to be transmitted to the another electronic apparatus via the connection according to the  feature information. [data is transmitted to watch ¶146]
Ro does not specifically teach displaying connection information comprising a connection address or pairing information within the selection marquee through the screen in response to another electronic apparatus is placed close to the screen according to a prompt location prompted by the selection marquee;
However, Arrows teaches displaying connection information comprising a connection address or pairing information within the selection marquee through the screen in response to another electronic apparatus is placed close to the screen according to a prompt location prompted by the selection marquee; [displays pairing information (connection status) from a menu spawning within a windows selection box when selecting files for nearby devices Page 1 Fig. 1]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data sharing process by Ro by incorporating the displaying connection information comprising a connection address or pairing information within the selection marquee through the screen in response to another electronic apparatus is placed close to the screen according to a prompt location prompted by the selection marquee disclosed by Arrows because both techniques address the same field of graphical 
Ro and Arrows do not specifically teach establishing a connection with the another electronic apparatus in response to a connection request from the another electronic apparatus after the another electronic apparatus obtains the connection information displayed within the selection marquee by capturing an image through an image capturing device;
However, Hwang teaches establishing a connection with the another electronic apparatus in response to a connection request from the another electronic apparatus after the another electronic apparatus obtains the connection information displayed within the selection marquee by capturing an image through an image capturing device. [establishes connection using captured image Fig. 6A, ¶7 "establish a communication connection between the electronic apparatus and the external user terminal, based on the external user terminal authenticating the electronic apparatus by capturing an image of the electronic apparatus displaying the marker"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data sharing process by Ro and Arrows by incorporating the establishing a connection with the another electronic apparatus in response to a connection request from the another electronic apparatus after the another electronic apparatus obtains the connection information displayed within the selection marquee by capturing an image through an image capturing device disclosed by Hwang because all techniques address the same field of graphical selection interfaces and by incorporating Hwang into Ro and Arrows provides a more intuitive and simple ways for establishing a connection [Hwang ¶4-6]   

claim 10 the rejection of claim 9 is incorporated. Ro, Arrows and Hwang further teach moving the selection marquee on the image frame from a first location to a second location in response to a dragging operation applied to the selection marquee. [Ro Fig. 5a-b illustrate a dragging operation with copy region changes (moves) ¶180 "when a user drags so that a gap between the two fingers becomes large or small, both a size of the copy region and content included in the copy region are changed."]

As to dependent claim 13 the rejection of claim 9 is incorporated. Ro, Arrows and Hwang further teach wherein the image frame comprises a desktop, an application window, or a combination thereof. [Ro Fig. 7C(a) illustrates mobile desktop,  Fig. 3a illustrates application window]

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ro in view Arrows and Hwang, as applied in the rejection of claim 1 and 9 above, and further in view of Jude et al. (US 8081197 B1 hereinafter Jude) 

As to dependent claim 3, Ro, Arrows and Hwang teach all the limitations of claim 1 that is incorporated, 
Ro, Arrows and Hwang do not specifically teach rotating the selection marquee on the image frame in response to a rotating operation applied to the selection marquee.         
However, Jude teaches rotating the selection marquee on the image frame in response to a rotating operation applied to the selection marquee.  [auto rotate selected and cropped image as 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data sharing process by Ro, Arrows and Hwang by incorporating the rotating the selection marquee on the image frame in response to a rotating operation applied to the selection marquee disclosed by Jude because all techniques address the same field of graphical selection interfaces and by incorporating Jude into Ro, Arrows and Hwang enable more controls in interfaces for selecting portions of images [Jude Col. 1 ln. 10-33]

As to dependent claim 11, Ro, Arrows and Hwang teach all the limitations of claim 9 that is incorporated, 
Ro, Arrows and Hwang does not specifically teach rotating the selection marquee on the image frame in response to a rotating operation applied to the selection marquee.         
However, Jude teaches rotating the selection marquee on the image frame in response to a rotating operation applied to the selection marquee.  [auto rotate selected and cropped image as illustrated in Fig. 1C-E  Col. 7-8 ln. 56-66 "automatically rotate the cropped image to generate a rotated cropped image"]                              
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data sharing process by Ro, Arrows and Hwang by incorporating the rotating the selection marquee on the image frame in response to a rotating operation applied to the selection marquee disclosed by Jude because all techniques address the same field of graphical selection interfaces and by incorporating Jude into Ro, 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ro in view Arrows and Hwang, as applied in the rejection of claim 1 and 9 above, and further in view of Forutanpour et al. (US 20110083111 A1 hereinafter Forutanpour) 

As to dependent claim 4, Ro, Arrows and Hwang teach all the limitations of claim 1 that is incorporated, 
Ro, Arrows and Hwang do not specifically teach wherein before the step of displaying the selection marquee on the image frame, the method further comprises: determining a size of the selection marquee according to apparatus information of the another electronic apparatus.
However, Forutanpour teaches wherein before the step of displaying the selection marquee on the image frame, the method further comprises: determining a size of the selection marquee according to apparatus information of the another electronic apparatus. [Fig. 18, 20 illustrates indicators (marquees) whose size is based on information of other devices (owner pictures or not)  ¶109, ¶111]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data sharing process by Ro, Arrows and Hwang by incorporating the wherein before the step of displaying the selection marquee on the image frame, the method further comprises: determining a size of the selection marquee according to apparatus information of the another electronic apparatus disclosed by Forutanpour because all techniques address the same field of data transfer interfaces and by incorporating 

As to dependent claim 12, Ro, Arrows and Hwang teach all the limitations of claim 9 that is incorporated, 
Ro, Arrows and Hwang do not specifically teach wherein before the step of displaying the selection marquee on the image frame, the method further comprises: determining a size of the selection marquee according to apparatus information of the another electronic apparatus.
However, Forutanpour teaches wherein before the step of displaying the selection marquee on the image frame, the method further comprises: determining a size of the selection marquee according to apparatus information of the another electronic apparatus. [Fig. 18, 20 illustrates indicators (marquees) whose size is based on information of other devices (owner pictures or not)  ¶109, ¶111]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data sharing process by Ro, Arrows and Hwang by incorporating the wherein before the step of displaying the selection marquee on the image frame, the method further comprises: determining a size of the selection marquee according to apparatus information of the another electronic apparatus disclosed by Forutanpour because both techniques address the same field of data transfer interfaces and by incorporating Forutanpour into Ro, Arrows and Hwang reduces typing and operations in sending data or files with less limiting or cumbersome interfaces [Forutanpour ¶3]

s 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ro in view Arrows and Hwang, as applied in the rejection of claim 1 and 9 above, and further in view of Khanna et al. (US 20210097125 A1hereinafter Khanna) 

As to dependent claim 6, Ro, Arrows and Hwang teach all the limitations of claim 1 that is incorporated, 
Ro, Arrows and Hwang further teach wherein the data to be transmitted comprises a web address, and the step of recognizing the feature information of the data to be transmitted from the partial image frame selected by the selection marquee comprises: [Ro url in copy region ¶197]
performing character recognition on the partial image frame to obtain at least one character string, [Ro recognize characters ¶118]
Ro, Arrows and Hwang do not specifically teach wherein the at least one character string comprises a partial portion or a complete portion of the web address.
However, Khanna teaches wherein the at least one character string comprises a partial portion or a complete portion of the web address. [ocr for getting a URL ¶23 "OCR module 220 transforms an image that includes a uniform resource locator (URL) from a screenshot of client device 120 to a textual representation"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data sharing process by Ro, Arrows and Hwang by incorporating the wherein the at least one character string comprises a partial portion or a complete portion of the web address disclosed by Khanna because both techniques address the same field of data transfer interfaces and by incorporating Khanna into Ro, Arrows 

As to dependent claim 14, Ro, Arrows and Hwang teach all the limitations of claim 9 that is incorporated, 
Ro, Arrows and Hwang further teach wherein the data to be transmitted comprises a web address, and the step of recognizing the feature information of the data to be transmitted from the partial image frame selected by the selection marquee comprises: [Ro url in copy region ¶197]
performing character recognition on the partial image frame to obtain at least one character string, [Ro recognize characters ¶118]
Ro, Arrows and Hwang do not specifically teach wherein the at least one character string comprises a partial portion or a complete portion of the web address.
However, Khanna teaches wherein the at least one character string comprises a partial portion or a complete portion of the web address. [ocr for getting a URL ¶23 "OCR module 220 transforms an image that includes a uniform resource locator (URL) from a screenshot of client device 120 to a textual representation"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data sharing process by Ro, Arrows and Hwang by incorporating the wherein the at least one character string comprises a partial portion or a complete portion of the web address disclosed by Khanna because all techniques address the same field of data transfer interfaces and by incorporating Khanna into Ro, Arrows and Hwang improves access to links within content reducing memorization and improving interactivity [Khanna ¶13]

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ro in view Arrows and Hwang, as applied in the rejection of claim 1 and 9 above, and further in view of Matsumoto. (US 20190228220 A1 hereinafter Matsumoto) 

As to dependent claim 7, Ro, Arrows and Hwang teach all the limitations of claim 1 that is incorporated, 
Ro, Arrows and Hwang further teaches wherein the data to be transmitted comprises a file, and the step of recognizing the feature information of the data to be transmitted from the partial image frame selected by the selection marquee comprises: [Ro recognize characters ¶118] 
Ro, Arrows and Hwang do not specifically teach performing character recognition on the partial image frame to obtain at least one character string, wherein the at least one character string comprises a file name of the file.
However, Khanna teaches performing character recognition on the partial image frame to obtain at least one character string, wherein the at least one character string comprises a file name of the file. [ocr for strings used for file names ¶116"acquiring the character strings in the character string areas used for the file name and generating the file name therefrom"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data sharing process by Ro, Arrows and Hwang by incorporating the performing character recognition on the partial image frame to obtain at least one character string, wherein the at least one character string comprises a file name of the file disclosed by Matsumoto because all techniques address the same field of data 

As to dependent claim 15, Ro, Arrows and Hwang teach all the limitations of claim 9 that is incorporated, 
Ro, Arrows and Hwang further teach wherein the data to be transmitted comprises a file, and the step of recognizing the feature information of the data to be transmitted from the partial image frame selected by the selection marquee comprises: [recognize characters ¶118] 
Ro, Arrows and Hwang do not specifically teach performing character recognition on the partial image frame to obtain at least one character string, wherein the at least one character string comprises a file name of the file.
However, Khanna teaches performing character recognition on the partial image frame to obtain at least one character string, wherein the at least one character string comprises a file name of the file. [ocr for strings used for file names ¶116"acquiring the character strings in the character string areas used for the file name and generating the file name therefrom"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the data sharing process by Ro, Arrows and Hwang by incorporating the performing character recognition on the partial image frame to obtain at least one character string, wherein the at least one character string comprises a file name of the file disclosed by Matsumoto because both techniques address the same field of data transfer interfaces and by incorporating Matsumoto into Ro, Arrows and Hwang improves reduces risk and accuracy in file processing according to formats [Matsumoto ¶26]

Response to Arguments
Applicant's arguments filed 02/25/2022. In the remark, applicant argues that: 	
(1) Ro fails to teach "displaying connection information comprising a connection address or pairing information within the selection marquee through the screen in response to another electronic apparatus is placed close to the screen according to a prompt location prompted by the selection marquee; and establishing a connection with the another electronic apparatus in response to a connection request from the another electronic apparatus after the another electronic apparatus obtains the connection information displayed within the selection marquee by capturing an image through an image capturing device" as recited in amended claim 1

As to point (1) applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection made under rejected under 35 U.S.C. 103 as being unpatentable over Ro in view of Arrows and Hwang as set forth above. Examiner is willing to discussed option in an interview.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Wilson; Jason Luke et al. (US 20150026642 A1) teaches a contextual menu within a selection box (see ¶16 and Fig. 1A)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BEAU D SPRATT/Primary Examiner, Art Unit 2143